Citation Nr: 1720885	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-52 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). In accordance with Clemons, the Board has expanded the issue on appeal as reflected on the title page.

The Board notes that in a November 2013 Notice of Disagreement, the Veteran asserted that the May 2013 and/or October 2013 rating decisions contained clear and unmistakable error (CUE). Because the May and October 2013 rating decisions were not final, they cannot be the subject of a CUE claim. 38 C.F.R. § 3.105 (a). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not appeal a July 2011 rating decision that denied service connection for PTSD due to the lack of a diagnosis; thus, the decision became final. 

2.  Evidence submitted since the July 2011 rating decision was not previously considered by VA, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim of service connection for PTSD. 

3. The most probative evidence shows the Veteran does not have an acquired psychiatric disorder, to include PTSD, that is related to service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Veteran filed a claim for entitlement to service connection for PTSD in March 2011, which was denied due to the lack of diagnosis. Thereafter, the Veteran made other attempts to reopen the claim which were denied by the RO, most recently in the October 2013 rating decision. 

The pertinent evidence of record at the time of the July 2011 rating decision included the Veteran's service medical records, service personnel records, lay statements pertaining to stressor events, and post-service treatment records which failed to show a PTSD diagnosis. The relevant evidence of record since the July 2011 rating decision include additional lay statements, a PTSD diagnosis from the Veteran's treating psychiatrist (Dr. Haverstock), additional medical records, and another VA mental disorders examination.

The Board finds that the aforementioned evidence, particularly Dr. Haverstock's diagnosis, may support the existence of an acquired psychiatric disorder, and is new and material. The new evidence is not cumulative or redundant of the evidence already of record. Moreover, it raises a reasonably possibility of substantiating his claim. Accordingly, the Board reopens the claim of entitlement to service connection for PTSD.

II. Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder. In order to establish service connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor. 38 C.F.R. § 3.304(f). To establish service connection for an acquired psychiatric disorder other than PTSD, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Here, the evidence is against the claim. 

The medical history shows that the Veteran was seen for a three hour psychiatric evaluation on February 15, 2011. It was reported that the Veteran began mental health treatment in 2004 due to a request by his primary care provider. The consult was requested due to the Veteran's reported marital difficulties, irritability and insomnia. The record indicates no mental health treatment prior to that date. During the examination, the Veteran reported feeling depressed in the past due to personal conflicts related to his ex-wife and family members. The Veteran endorsed traumatic events, including being on a ship in Korea and a personal conflict with his ex-wife and her grandson, but he denied any symptoms of posttraumatic stress in relation to these experiences. The Veteran reported that his ex-wife's children and grandchildren were a great source of stress in their marriage. In particular, his ex-wife's grandson, who is/was in jail for murder, physically attacked and robbed him. Also, his wife, who is/was incarcerated, stole money from the Veteran, which forced him to file for bankruptcy. 

Regarding psychiatric history, the Veteran denied a history of panic attacks, obsessions, compulsions, hallucinations, delusions and domestic violence. Likewise, upon examination, he denied hallucinations, delusions, and all other psychotic processes, as well as suicidal and homicidal ideation. Personality Assessment Inventory (PAI) testing revealed, in pertinent part, that the Veteran experienced a lot of distress due to his physical health. After further diagnostic testing, the examiner diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS), and bipolar disorder, NOS. 

The Veteran was also afforded two VA examinations, in August 2010 and August 2016, to help substantiate his claim. In both instances, the examiners found that the Veteran did not meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV (2010 exam) and DSM-V (2016 exam). In the 2010 examination, the Veteran reported a lengthy civilian career without any interpersonal or disciplinary problems. He denied persistent avoidance of stimuli associated with a traumatic event, and denied a feeling of detachment or restricted range of affect. Further, he stated that his psychiatric symptoms (i.e., depression, irritability, nervousness, and insomnia) began approximately six years prior, and attributed his symptoms to significant financial problems he was experiencing at that time. According to the Veteran, he would not be experiencing symptoms if he did not have financial problems. After further testing, and based on the diagnostic criteria, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD. See also August 2016 Exam (finding no diagnosis of PTSD where Veteran failed to meet diagnostic criterion D, F, G, and H). Although the examiner diagnosed the Veteran with anxiety disorder, she attributed his condition, as did the Veteran, to his financial hardship and ailing health, rather than military service. 

The examiner's conclusion is bolstered by several lay statements, including from the Veteran's cousin and daughter. Indeed, his cousin's July 2012 statement makes no mention of Korea or the Veteran's military service. Instead, she emphasized greatly the impact the Veteran's marriage and subsequent divorce (mid-2000s), bankruptcy (mid-to-late 2000s) and mounting debt had on him. Likewise, the Veteran's daughter dedicated the first page of her statement to describing the enormous impact the divorce, bankruptcy, and car accident had on the Veteran. She added that the car accident left the Veteran unable to work, which contributed to the financial crisis. 

In August 14, 2013, the Veteran submitted a one page medical opinion from his treating psychiatrist. Dr. Haverstock, who had long treated him for personality disorder and bipolar disorder. The August 14 opinion provides a PTSD diagnosis, the first of record. In her opinion, Dr. Haverstock wrote, "He suffers from daily thoughts of Korea...This patient should be regarded as severely disabled due to PTSD from Navy service in Korea." Coincidentally, a September 9, 2013, mental health record from Dr. Haverstock notes that the Veteran informed her, for the first time, about his Korean War experiences. This discrepancy in the physician's statement diminishes the probative value of her earlier opinion. Moreover, Dr. Haverstock's opinion is neither discusses the relevant PTSD diagnostic criteria nor addresses other potential causes of the Veteran's condition that were considered by the VA examiner, including an abusive marriage and divorce, bankruptcy and mounting debts, or statements made to other medical providers (e.g., that he would not be experiencing symptoms if he did not have financial problems). For these reasons, the Board finds that Dr. Haverstock's diagnosis and subsequent treatment of the Veteran for PTSD is entitled to little probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (finding that it is the Board's responsibility to determine which of the competing medical opinions or examination reports is more probative of the medical question at issue). 

In sum, the Board acknowledges that there are indications of a psychiatric disorder and treatment in the record; however, the probative medical evidence overwhelmingly shows that any psychiatric disorder is due to poor health, financial hardship, and other factors, rather than his active service more than fifty years prior. See Nieves-Rodriguez, 22 Vet. App. at 295 (stating that the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision). Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to service connection for an acquired psych must be denied. 

III. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in July 2012 describing the evidence needed to reopen his claim. The Veteran has not alleged insufficient notice. The Veteran was afforded VA examinations, and his in-service and post-service medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence. 



ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


